 In theMatter of REMINGTON RAND INCORPORATED,EMPLOYERandAMERICAN FEDERATION OF LABOR, PETITIONERCase No. 7-R,0301.-Decided November 8. 1.946Mr. Russell G. Rogeis,of New York City, for the Employer.Mr. Robert A. Wilson,ofWashington, D. C., and11rs.Verna 0.Corrigan,of Detroit, Mich., for the Petitioner.211r.Leonard J. Mandl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a, petition duly filed, hearing in this case was held at Detroit,Michigan, on August 15, 1946, before Meyer D. Stein, hearing officer.At the close of the hearing the Employer moved to dismiss the peti-tion on the ground that the individuals sought to be repi esented hereinare not employees within the meaning of the Act.Ruling on themotion was reserved for the Board.For the reasons stated ini SectionIII,infra,the motion is hereby denied.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE ERemington Rand Incorporated, a Delaware corporation, is engagedin the manufacture and sale of record-keeping equipment, office fur-niture andofficesupplies, and operates more than 14 manufacturingplants and approximately 200 sales offices throughout the UnitedStates.We are here concerned with the operations of the Employerat its Detroit, Michigan, branch office.During the Employer's fiscal year ending March '31, 1946, it pur-chased supplies and equipment, in connection with its Detl oit opera-tions, valued in excess of $100,000, of which approxjmately 50 percentrepresented shipments from points outside the State of Michigan.71 N L.R B , No 9$.626 REMVIINGTON RAND, INCORPORATED627During thesame period,itsDetroit branch soldgoods in excess of 1million dollars, of which approximately 60 percent represented ship-ments to points outside the State of Michigan.The Employer admits, and we find, that it is engaged incommercewithin the meaning of the National Labor Relations Act.IT. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of its salesmen and method engineers in itsDetroit branch office until the Petitioner has been certified by theBoard in an appropriate unit. It takes the position that these in-dividuals are not employees within the meaning of the Act.The Employer's operations are broken down into divisions, viz:Typewriter Division, Systems Division, Tabulating Machines Divi-sion,ABC Division. Duplicator Supplies Division, Remtico SupplyDivision, Wholesale Portable Division, and the Shaver Division. Forhandling sales in these divisions the Employer has established about1100 sales offices throughout the country, staffed with essential per-sonnel including salesmen who handle only the product relating totheir particular division.These sales offices are grouped under branchoffices.The individuals involved herein are all on the Detroit branchoffice pay roll but work out of the sales office in Detroit, Flint, Sagi-naw, Lansing, Grand Rapids, Kalamazoo, Benton Harbor, and Jack-son,Michigan, and Toledo, Ohio.As part of their job of selling equipment and records, salesmen,when necessary, design and put into effect record-keeping systemssuitable to their customers' operations. In such situations their workentails interviewing prospective customers, analyzing their books,records, and operations and other applicable data and determiningthe best and most reasonable method of keeping records and the typeof record-keeping equipment and supplies needed.The method engi-neers do the technical work of the lay-out and take over some of theduties of the salesmen after a system has been installed and has beenin operation for a year.As noted above, the Employer contends that its salesmen andmethod engineers are managerial or confidential employees and arenot employees within the meaning of the National Labor RelationsAct.It relies in this connection on the fact that the salesmen andmethod engineers on occasion, in pursuance of their duties, have accessto and obtain information from the Employer's customers, which is of 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDan important and confidential nature and which concerns the laborrelations of the Employer's customers. It is clear, however, that at notime do they obtain information concerning the labor relations of theEmployer or assist or act in a confidential capacity to a managerialemployee in the field of labor relations, or formulate, determine, andeffectuate management policies.Under these circumstances Ave findthat these individuals are neither confidential nor managerial withinour usual definition of these terms and that they are employees withinthe meaning of Section 2 (3) of the National Labor Relations Act.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITPetitioner seeks a unit of all salesmen and method engineers in theoffices falling within the Detroit branch of the Employer, excludingoffice employees, system service operators, mechanical servicemen,warehouse and shipping men, the installation operator, branch man-agers, district managers, and all other supervisory employees.TheEmployer stipulated at the hearing that if the Board overruled its con-tention that these individuals are not employees within the meaningof the Act, the requested units would be appropriate.,In view of our finding in Section III,supra,and the aforesaid agree-ment of the parties, we find that all salesmen and method engineersin the Detroit branch office, consisting of the Typewriter Division, theSystem Division, the ABC Division, the Tabulating Machine Division,theDuplicator Supplies Division, Remtico Supply Division, theWholesale Portable Division, and the Shaver Division, but excludingoffice employees, system service operators, mechanical servicemen,warehouse and shipping men, the installation operator, branch man-agers, district managers,2 and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Petitioner requested, without objection by the Employer, thatthe balloting be conducted manually in the city of Detroit and that thevoting hours on the election date be between the hours of 2 and 6 p. in.1The Employer's position is, of course,taken without waiving its contentions that theseindividuals may not comprise any appropriate unit.2 Included in this classification are employees Kroger, Nelson,and Sargent. REMINGTON RAND, INCORPORATED629In accordance with our usual custom, however, we shall leave thesematters to the discretion of the Regional Director.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Remington Rand Incorporated,an election by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Sections 203.55 and 203.56, of National LaborRelations Board Rules and Regulations-Series 4, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior, to the date of the election,to determine whether or not they desire to be represented, by AmericanFederation of Labor, for the purposes of collective bargaining.